Citation Nr: 0509077	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  97-08 088	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from January to October 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

Following the issuance of the June 1996 rating decision, the 
veteran filed a timely notice of disagreement in July 1996.  
The RO issued a statement of the case (SOC) in August 1996.  
The veteran then filed a timely substantive appeal (VA Form 
9) in February 1997.

In December 1999, the Board issued a decision.  First, the 
Board found that the veteran's claim for PTSD was well 
grounded.  Then, his claim was remanded for the RO to attempt 
to verify his claimed PTSD stressors.  Thereafter, the RO 
complied with the December 1999 Board remand and recertified 
the veteran's claim on appeal.  It, therefore, is properly 
before the Board at this time. 


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current post-traumatic stress disorder (PTSD) diagnosis that 
is related to service, and the service department, despite 
numerous attempts, has been unable to verify any of the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's January 1943 entrance examination shows no 
complaint and no diagnosis any mental disorder.  A September 
1943 physical examination, conducted in conjunction with the 
veteran's hospitalization, shows no indication of PTSD or any 
other mental disorder.  Service documents dated in September 
1943 show the veteran was honorably discharged from the 
military for medical reasons, specifically pes planus, which 
had existed prior to service.

In July 1945, the veteran underwent VA general medical 
examination in conjunction with an unrelated claim for VA 
benefits.  No diagnoses or symptoms were given for any mental 
disorders.

In April 1996, the veteran submitted a claim for service 
connection for PTSD.  In the accompanying written statement, 
the veteran described his military experience.  He trained 
for four years while in high school.  After high school, he 
entered the service.  He was assigned to an all-black 
battalion of non-commissioned black master sergeants and 
corporals.  There were white commissioned officers in command 
of the company.  Just after basic training, the veteran was 
assigned to KP (kitchen patrol) duty.  He was unable to 
accept this assignment.  He believed he had more skills.  The 
veteran sat in his barracks and refused to comply.  He was 
put on restriction.  After two weeks, he left camp and went 
AWOL (absent without official leave).  He returned after two 
weeks and asked for a reassignment.  As instructed, he went 
to see his sergeant, who struck him with a wet towel.  The 
veteran hit back, and they fought.  He was then court-
marshaled for being AWOL, and was sentenced to 30 days in the 
stockade.  After being in the stockade for two weeks, he was 
carrying flour and sand bags, and paused to rest.  Then an 
officer struck him in the upper shoulder with the butt of his 
rifle.  The veteran challenged him to a fight.  They fought 
until separated.  He was taken to the captain's office.  The 
veteran was called racist names.  He was thrown in the 
"hole," where he was kept in isolation on bread and water 
for punishment.

He further related that the "hole" was under the first 
floor.  There was no light, and the roof was just a few 
inches above the veteran's head.  He said he was visited by 
one white officer who would bring him contraband food, candy, 
and coffee.  Every day, he was brought upstairs, challenged 
to a fight, and called racist names.  Every day, he was 
thrown to the ground and beaten while he tried to protect his 
head.  He indicated he had many injuries.  He felt terrified 
and helpless.  He began having nightmares after he was 
released from confinement.  He feared small spaces.  He 
experienced painful headaches when he thought of his 
treatment.  He continued to have nightmares, once or twice 
per month.  Because of his beatings, his right shoulder 
caused constant pain.

In June 1996, the veteran underwent VA PTSD examination.  He 
again reported having undergone four years of military 
training in high school, before he entered the Army.  While 
the veteran felt highly skilled, he was assigned to KP.  He 
was restricted to the barracks when he objected, then went 
AWOL.  Afterwards, he was again restricted to the barracks 
and got into a fight with the sergeant.  The examiner noted 
his account of being court-marshaled for being AWOL and for 
the fight, and then sent to the stockade.  The veteran also 
states he was on sick call with a physical disability, for 
which he was ultimately discharged.  Post-service, the 
veteran stated that anything which reminded him of the 
military immediately reminded him of being placed in the 
stockade and the terrible treatment he received.  The 
examiner noted that the veteran was then in his 70s, lived 
alone, and preferred to be alone.  He had general difficulty 
with people.  The veteran indicated that when he was a child 
he felt the same way, and also did not wish to be with people 
and engaged in fights.

Clinical evaluation revealed a somewhat difficult to 
understand individual who gave a long scattered history about 
being in the Army, restricted to the barracks, entered into a 
court marshal for being AWOL, and then honorably discharged 
as a result of a physical disability.  The veteran was not 
hallucinating, delusional, or psychotic.  The veteran's mood 
and affect appeared to be good, but there was a tinge of 
irritability to his thinking, and he tended to be hazy in 
parts.  Recent and remote memory were not easily assessed, 
and it was noted to be quite possible that both were 
variable.  Insight was absent, and judgment was fair.  The 
veteran presented with what appeared to be an episode of 
stress incurred while being AWOL and then placed in the 
stockade.  This now emerged in terms of the signs and 
symptoms of PTSD, such as dreams, nightmares, and an 
inability to tolerate people, with an increased startle 
response.  His diagnosis was PTSD.

In April 1997, the veteran testified at a hearing before a 
Hearing Officer at the RO.  The veteran's representative 
stated that the veteran's claims file verified that he had 
been sent to the stockade.  The veteran described being 
beaten in his head and stomach while confined.  He said he 
was incarcerated for 30 days.  He said his stomach and 
shoulder never got completely better.  He reported nightmares 
for the past 50 years.  The veteran indicated that he was 
seen by A.M. every few weeks for three years.  He said he was 
told by his major to go on sick leave.

In a May 1997 written statement, A.M. indicated that she had 
attempted to help the veteran over the past four years with 
housing, employment, and benefits.  The veteran began to work 
at A.M.'s community walk-in center in January 1993.  She 
employed him part-time.  Throughout his employment, the 
veteran was amiable, cooperative, hard working, and 
trustworthy.  However, he startled easily in the intensely 
emotional setting.  He had difficulty completing tasks that 
required working closely with others, or that required him to 
go to the basement.  The veteran indicated he was 
uncomfortable there.  A few Vietnam veterans utilized the 
center and befriended the veteran.  The veteran eventually 
resigned in September 1994, because he could not work around 
others.  They remained friendly.  After the Oklahoma City 
bombing, in April 1995, he inquired about PTSD.  The veteran 
reported sleep and eating disturbances, and had recurring 
dreams about being entombed alive.  The veteran then told 
A.M. about his military experience.

In a January 2000 written statement, the veteran indicated 
the company to which he belonged in the military.  He also 
named several people involved, including his major, sergeant, 
and captain.  He again recounted his in-service treatment.

A June 2000 VA outpatient record shows the veteran reported 
combat-related nightmares and hypervigilance.  He had 
recurrent nightmares, and reported constant voices of dead 
soldiers talking to him.

In June 2000, in response to a request, the National 
Personnel Records Center (NPRC) indicated that all available 
service medical records and surgeon general records had been 
mailed to the RO.

In August 2002, the RO requested that the NPRC search morning 
reports from March 1943 to May 1943 for any that contained 
remarks regarding the veteran's confinement in the stockade.

In February 2003, the RO requested the veteran's separation 
documents from the NPRC.

In September 2003, the NPRC responded to the RO's February 
2003 request and indicated that the veteran's record was fire 
related (i.e., possibly destroyed or damaged in an accidental 
fire at that facility in 1973), and that there were no 
separation documents on file.

In September 2003, the RO requested that the NPRC search 
morning reports for March 1943 to May 1943, which contained 
remarks about the veteran's confinement in stockade.

In an October 2003 written statement, the veteran indicated 
that his military experiences were so unusual and unexpected 
that they had troubled him through his entire life afterward.  
The veteran again described his in-service treatment.  
Memories woke him up at night when he thought about it.  In 
his dreams, the veteran killed the officers who had beaten 
him.

An October 2003 VA clinical entry shows the veteran reported 
being jailed, beaten, and taunted for 30 days.  He was very 
anxious, small in stature, made little eye contact, and asked 
that the door be left open.  The veteran described his in-
service experience and post-service life.  He indicated that 
he had not been able to sleep without dreaming of the 
beatings for 60 years.  He stayed up at night, because it was 
easier to sleep during the day.  He had frequent flashbacks 
and thought about it constantly.  He avoided reminders of the 
military.  He had few friends, and had trouble maintaining 
any relationships.  He was hypervigilent and admitted to an 
exaggerated startle response.

In March 2004, the NPRC indicated that no search of morning 
reports was possible based on the information furnished.  The 
medical reports for the veteran's company for March through 
July 1943 were not retired to the NPRC.  The NPRC searched 
the time period of  February 1943 but found no remarks about 
the veteran or the claimed incidents.

In April 2004, the RO requested the NPRC to search inpatient 
clinical records for neurosis and emotional distress from 
June 1943 to August 1943 at the Army Hospital the veteran 
visited.  In a May 2004 response, the NPRC indicated that 
they did not have medical records from Army Hospitals prior 
to 1960.  If given the proper information, the NPRC could 
search morning and surgeon general's reports.

In June 2004, the RO asked the NPRC to search morning reports 
of the veteran's battalion from January 1943 to October 1943 
containing remarks regarding records concerning neurosis and 
emotional distress.  In a July 2004 response, the NPRC asked 
the RO to narrow the morning report search to three months.

In a July 2004 request, the RO asked the NPRC to search 
morning reports for January 1943 to April 1943.  In a 
September 2004 response, the NPRC indicated that the 
allegation was investigated, and there were no remarks found 
on the incident or the veteran.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In October 2002 and November 2003 letters, the RO informed 
the veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
August 1996 SOC and July 1997 and September 2004 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
September 2004 SSOC contained the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Here, the Board notes that the veteran's separation records 
appear to have been destroyed in a fire at the NPRC in 1973.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt-rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Fortunately, as discussed above, the veteran's medical 
records are associated with his claims file.  In addition, 
the RO made numerous attempts to reconstruct any missing 
documents.  Nevertheless, because the veteran's separation 
records remain absent from the file, the Board's analysis has 
been undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

Here, the Board notes that the veteran's military records do 
not reflect that he engaged in combat.  Nor has the veteran 
contended that he engaged in combat.  Therefore, at least one 
stressor described by the veteran must be independently 
verified for his PTSD to be service connected.

The veteran has outlined his claimed stressors in numerous 
written statements and during his April 1997 personal 
hearing.  The veteran described being called racist names, 
beaten daily, and confined for 30 days to "the hole," which 
he described as a small room below the first floor level, 
with no light.  For the decades after his separation, the 
veteran had dreams about killing those officers who had 
beaten him, and had difficulty being in small spaces.  He 
also had common symptoms of PTSD, including nightmares and 
social avoidance.  Indeed, in June 1996, the veteran was 
diagnosed with PTSD.  Therefore, the outcome of his claim 
depends on the attempted verification of his non-combat 
stressors.

The veteran's service medical records are silent for any 
treatment for, or other indication of a mental disorder.  
They are also silent for any injuries that could be 
associated with the beatings he stated he received.  The only 
disorders mentioned in his service records are the pre-
existing pes planus and residuals of an injury he incurred at 
age fifteen to his left forearm.  He was medically discharged 
from service in October 1943, ten months after entry, because 
of his pes planus, or flat feet.

As described above, the RO made numerous attempts between 
June 2000 and September 2004 to verify one of the veteran's 
stressors.  While the veteran never provided specific dates 
for his claimed stressors, given his short time in the 
military the RO, nonetheless, requested that the NPRC search 
the morning reports and hospitalization records for that time 
period.  The NPRC searched for any mention of the veteran, 
the treatment he stated he had received, or his court 
martial.

The RO made several requests to the NPRC to attempt 
verification of the veteran's stressors.  However, no mention 
of any of these incidents was ever discovered.  The NPRC's 
September 2003 response indicates that the veteran's 
separation documents might have been destroyed in a fire.  
While, as noted above, the Board's analysis has given extra 
consideration to the veteran's claim, we note that it appears 
all of his service medical records, including an entrance and 
separation examination, are associated with the claims file.

The Board recognizes that the veteran believes that he has 
PTSD which is related to service.  His sincerity is not in 
question, and certainly the type of abuse to which he says he 
was subjected in service would have been disgraceful, and 
contrary to military regulations.  However, while we do not 
have reason to doubt the veteran's belief in his account of 
his treatment in service, we can only issue a decision based 
upon the evidence of record.  The law clearly requires 
independent verification of non-combat PTSD stressors.  As 
described above, none of the veteran's claimed stressors has 
been verified by the RO or the NPRC, despite numerous, 
detailed attempts.

Therefore, even though the record does contain a diagnosis of 
PTSD, the Board cannot grant service connection for PTSD 
under the criteria as described above.  While the Board is 
sympathetic with the veteran's documented current mental 
illness, the evidence preponderates against the claim for 
service connection for PTSD.  Therefore, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


